DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Request for Reconsideration
Repeated Rejection
The 35 U.S.C. 103 rejection of claims 1, 3-4, 6-10 over Shinsuke in view of Takeko, is repeated for the same reasons previously of record in the Office action mailed on October 13, 2020.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that Shinsuke’s field of endeavor is a PSA for a transparent conductive layer that suppresses corrosion thereof, whereas Takeko’s is a re-workable adhesive that does not produce clouding or bubbling when it is peeled and re-worked, and since there is no description or suggestion regarding adhering the pressure-sensitive adhesive layer to a transparent conductive layer, the monomer (C): N-vinyl group-containing lactam-based monomer in para [0037] of Takeko being described instead, as aiding to avoid the white defects on re-workability, there is no reason why one of ordinary skill in the art would look to Takeko to apply the monomer (C) to Shinsuke, since avoiding the white defects on reworkability is not a functional or structural requirement of Shinsuke.

Takeko teaches the desirability of including a cyclic acid amide-group-containing monomer ([0037]), more specifically an N-vinyl-group-containing lactam monomer (N-vinylpyrrolidone [0037]) in an amount of 0.1% by weight (parts by weight base on 100 parts by weight of the acrylic resin [0039]), which is within the claimed range of 0.1 to 8%, as a monomer unit in the (meth)acryl-based polymer of an adhesive composition forming an adhesive layer (acrylic resin [0039]), for the purpose of providing the desired adjustment of the adhesive layer to dimensional change of an optical film ([0039]) including a polarizing film ([0080]).
Therefore, it would indeed have been obvious to one of ordinary skill in the art at the time, to have included an N-vinyl-group-containing lactam monomer as an amide-group-containing monomer, in an amount within a range of 0.1 to 8% by weight, of the monomer units of the (meth)acryl-based polymer, in the pressure-sensitive composition forming the pressure-sensitive-adhesive layer, of the pressure-sensitive-adhesive-layer-attached polarizing film of Shinsuke, in order to obtain the desired adhesion to a combination of different surfaces, including that of the polarizing film, and additionally, 
While Shinsuke fails to teach and hence to recognize the need to suppress white defects and color irregularity, Shinsuke teaches the need to obtain the desired adhesion to a combination of different surfaces including that of the polarizing film, as described above.  Takeko teaches that including a cyclic acid amide-group-containing monomer, more specifically an N-vinyl-group-containing lactam monomer, allows adjustment of the adhesive layer to dimensional change of the polarizing film, which maintains the desired adhesion to the polarizing film, thus meeting the need taught by Shinsuke.  The fact that Takeko has recognized another advantage, namely suppression of white defects and color irregularity, aside from the desired adjustment of the adhesive layer to dimensional change of the polarizing film, is additional motivation to include the cyclic acid amide-group-containing monomer of Takeko as an amide-group-containing monomer in the pressure-sensitive-adhesive-layer-attached polarizing film of Shinsuke.
Applicant argues that the N-vinyl group-containing lactam-based monomer is not an essential monomer in Takeko.
Applicant is respectfully apprised that while Takeko may not have singled out the N-vinyl group-containing lactam-based monomer as an essential monomer, Takeko does highlight the N-vinyl group-containing lactam-based monomer as a preferred one (preferable [0037]).
Applicant argues that Takeko teaches that the [N-vinyl group-containing lactam-based monomer] component is an optional component amongst many, not that it is an essential component.

In response to Applicant's argument that the Office's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that Takeko does not disclose that durability and reworkability can be improved by using an oligomer-type silane coupling agent having a thiol equivalent of 700 g/mole.
Applicant is respectfully apprised that Shinsuke already teaches the desirability of including a silane coupling agent containing a thiol group (sulfhydryl group [0088]) in the (meth)acryl-based polymer (acrylic (meta) polymer [0046]) resin-containing pressure-sensitive adhesive composition forming the pressure-sensitive adhesive layer, for the purpose of improving durability of adhesion of the pressure-sensitive adhesive layer under heat and high humidity conditions ([0088]). 
Takeko teaches that the specific thiol-group-containing silane coupling agent (X-41-1810: 3-mercaptopropyltrimethoxysilane-tetramethoxysilane copolymer, last part of [0107]) which is an oligomer thiol-group-containing silane coupling agent (X-41-1810, 
Applicant argues that Examples 3 and 4 of Table 1 ([0134]) in Applicant’s specification demonstrate [unexpectedly] good results for acrylic polymers using a N-vinyl-group-containing lactam monomer as a monomer unit in Examples 9, 10 and 13 (Table 2 of [0143]) using the acrylic polymers of Production Examples 3 and 4 (a-3, a-4).
Applicant is respectfully apprised that the showing of [unexpectedly] good results is not commensurate with the scope of the present claims.  The pressure-sensitive adhesive composition of the current independent claim 1, does not include the crosslinking agent that is a combination of both isocyanate-based and peroxide-based crosslinking agents, and the proportion of alkoxy groups that is within a range of greater than 20% and 60% or less, which are part of the [unexpectedly] good adhesive compositions of the Examples 9, 10 and 13 of Table 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140272201 teaches that inclusion of an N-vinyl lactam monomer is particularly preferred ([0034]) in a (meth)acryl-based polymer resin-based pressure-sensitive adhesive composition ([0026]), for the purpose of providing the desired dielectric constant and cohesiveness ([0034]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782